DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vitale et al. (Pub. No.: US 2007/0203630 A1).
Regarding claim 1, Vitale discloses a method, comprising:
receiving, by a device, a detection signal from a detection device of a work machine (Read sensor inputs 52, FIG. 2),

 	determining, by the device, that the operator is unavailable, based on the detection signal (54, FIG. 2);
enabling, by the device, a lockout mode based on determining that the operator is unavailable (58, FIG. 2),
the lockout mode being configured to restrict operator control of at least one function of the work machine (Lockout implements and engage parking brake 58, FIG. 2);
determining, by the device, while the lockout mode is enabled, a readiness indicator (54-57, FIG. 2),
the readiness indicator confirming a readiness of the operator to operate the work machine based on determining that the detection signal satisfies a readiness criterion (After lockout step 58, Return loop 59 goes through criterions 54-57, FIG. 2); and
disabling, by the device, the lockout mode based on determining that the readiness criterion is satisfied (Criterion 54, Yes; Criterion 55, No; Maintain all systems enabled 60; FIG. 2).

Regarding claim 2, Vitale discloses the method, wherein determining that the operator is unavailable comprises: determining that the operator is unavailable based on determining that the operator is not present relative to the user interface and not providing operator input to the user interface (53-58, FIG. 2).

Regarding claim 3, Vitale discloses the method, wherein enabling the lockout mode comprises one or more of:
engaging a parking brake of the work machine (58, FIG. 2);
restricting operator control of a steering function of the work machine,
the lockout mode disabling communication between a steering control lever and a steering system of the work machine; or restricting operator control of an implement function of the work machine, the lockout mode disabling communication between an implement control lever and an implement system of the work machine.

Regarding claim 4, Vitale discloses the method, wherein determining that the operator is available comprises:
determining that the operator is available based on determining that the operator is one or more of seated in a seat of the work machine, operating the work machine in a drive mode, or pressing a pedal of the work machine (54, 57; FIG. 2).

Regarding claim 5, Vitale discloses the method, wherein determining the readiness indicator comprises: determining the readiness indicator based on an arm rest latch of the work machine, the arm rest latch being installed in an arm rest of the work machine and configured to detect a motion of the arm rest, and the readiness criterion being satisfied based on determining that the arm rest was raised and lowered while the lockout mode is enabled and while the operator is available (Arm rest commonly used as operational state sensors for work 

Regarding claim 6, Vitale discloses the method, wherein determining the readiness indicator comprises: determining the readiness indicator based on a pedal of the user interface of the work machine, the readiness criterion being satisfied based on determining that the pedal is depressed a threshold amount (Inching pedal pressed 57, FIG. 2).

Regarding claim 7, Vitale discloses the method wherein disabling the lockout mode comprises one or more of:
enabling communication between a steering control lever and a steering system of the work machine;
enabling communication between an implement control lever and an implement system of the work machine; or
enabling operator control of a parking brake of the work machine (60, FIG. 2).

Regarding claim 8, Vitale teaches a device, comprising:
one or more memories; and
one or more processors, communicatively coupled to the one or more memories (Inherent of electronic circuitry for work machines as described in ¶ 9), configured to:
 	receive a detection signal from a detection device of a work machine (53, FIG. 2), 

receive an input signal from an input device of the user interface (53-57, FIG. 2),
 	the input signal including information relating to operator input (Operator in seat, transmission speed, gear, pedal position; FIG. 2); 
 	determine that the operator is unavailable, based on the detection signal and the input signal (58, FIG. 2);
enable a lockout mode based on determining that the operator is unavailable (58, FIG. 2),
the lockout mode being configured to restrict operator control of a function of the work machine (58, FIG. 2);
determine, while the lockout mode is enabled, a readiness indicator, the readiness indicator confirming a readiness of the operator to operate the work machine based on determining that the detection signal and the input signal satisfy a readiness criterion (After lockout step 58, Return loop 59 goes through criterions 54-57, FIG. 2); and cause an action to be performed in connection with one or more of the lockout mode or the readiness criterion (Criterion 54, Yes; Criterion 55, No; Maintain all systems enabled 60; FIG. 2).

Regarding claim 9, Vitale discloses the device, wherein the one or more processors are configured to, when determining that the operator is available:


Regarding claim 10, Vitale discloses the device, wherein the one or more processors are configured to, when determining that the operator is unavailable: determine that the operator is unavailable based on determining that the operator is not seated in a seat of the work machine, not operating the work machine in a drive mode, and not pressing a pedal of the work machine (54, FIG. 2).

Regarding claim 11, Vitale discloses the device, wherein the one or more processors are configured to, when determining the readiness indicator: determine the readiness indicator based on an arm rest latch of the work machine, the arm rest latch being installed in an arm rest of the work machine and configured to detect a motion of the arm rest, and the readiness criterion being satisfied based on determining that the arm rest was raised and lowered while the lockout mode is enabled and while the operator is available (Arm rest commonly used as operational state sensors for work machines to sense and detect when the machine operator is properly located in the machine ¶ 2).

Regarding claim 12, Vitale discloses  the device, wherein the one or more processors are configured to, when determining the readiness indicator: determine the readiness indicator based on a brake control pedal of the user interface of the work machine, the readiness 

Regarding claim 13, Vitale discloses the device, wherein the one or more processors are configured to, when causing the action to be performed: enable communication between a steering control lever and a steering system of the work machine (¶ 2).

Regarding claim 14, Vitale discloses the device, wherein the one or more processors are configured to, when causing the action to be performed:
generate a lockout event based on determining that the lockout mode was enabled; and
generate one or more of a record or a notification of the lockout event (58, FIG. 2).

Regarding claim 15, Vitale discloses a work machine, comprising: 
 	a steering system (Steering wheels, ¶ 2);
a user interface configured to generate an input signal corresponding to operator
input (Sensor inputs 53, Seat indicator 54, Transmission Speed 55, Gear 56, Pedal position 57; FIG. 2);
a detection device configured to generate a detection signal corresponding to a presence of an operator relative to the user interface (54, FIG. 2); and
a control device in communication with the steering system, the user interface, and the detection device (¶¶ 9-10), the control device being configured to:

enable a lockout mode based on determining that the operator is unavailable,
the lockout mode restricting operator control of the steering system (Lockout implements 58, FIG. 2),
determine, while the lockout mode is enabled, a readiness indicator, the readiness indicator confirming a readiness of the operator based on determining that the detection signal and the input signal satisfy a readiness criterion (After lockout step 58, Return loop 59 goes through criterions 54-57, FIG. 2), and
disable the lockout mode based on determining that the readiness criterion is satisfied 60, FIG. 2).

Regarding claim 16, Vitale discloses the work machine, wherein the detection device includes one or more of a seat sensor, an arm rest sensor, or an arm rest latch, the seat sensor being installed in a seat of the work machine and configured to detect a weight of the operator, the arm rest sensor being installed in an arm rest of the work machine and configured to detect a position of the arm rest, and the arm rest latch being installed in the arm rest and configured to detect a motion of the arm rest (¶ 2).

Regarding claim 17, Vitale discloses the work machine, wherein the readiness indicator is configured to confirm the readiness of the operator based on one or more of a brake control pedal, a torque control pedal, a throttle control pedal, a clutch pedal, a direction control switch, a steering control lever (¶ 2), an implement control lever, a control panel, or a touchscreen display.

Regarding claim 18, Vitale discloses the work machine, wherein the control device is configured to, when determining the readiness indicator: determine the readiness indicator based on an arm rest latch of the work machine, the arm rest latch being installed in an arm rest of the work machine and configured to detect a motion of the arm rest, and the readiness criterion being satisfied based on determining that the arm rest was raised and lowered while the lockout mode is enabled and while the operator is available (¶ 2).

Regarding claim 19, Vitale discloses the work machine, wherein the control device is configured to, when determining the readiness indicator:
determine the readiness indicator based on a brake control pedal of the user interface,
the readiness criterion being satisfied based on determining that the brake control pedal is depressed a threshold amount (57, FIG. 2 and ¶ 10).

Regarding claim 20, Vitale discloses the work machine, wherein the control device is configured to, when enabling the lockout mode:
engage a parking brake of the work machine, and
restrict operator control of a steering function of the work machine,
the lockout mode disabling communication between a steering control lever and the steering system of the work machine (58, FIG. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J LEE/Primary Examiner, Art Unit 3663